Exhibit 10.2

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”) is made effective as of December 21,
2018 (the “Effective Date”), by and between Histogenics Corporation, a Delaware
corporation, with its principal place of business being 830 Winter Street, 3rd
Floor, Waltham, Massachusetts 02451 (the “Company”) and Danforth Advisors, LLC,
a Massachusetts limited liability corporation, with its principal place of
business being 91 Middle Road, Southborough, MA 01772 (“Danforth”). The Company
and Danforth are herein sometimes referred to individually as a “Party” and
collectively as the “Parties.”

WHEREAS, the Company possesses know-how and proprietary technology related to
regenerative medicine; and

WHEREAS, Danforth has expertise in financial and corporate operations and
strategy; and

WHEREAS, Danforth desires to serve as an independent consultant for the purpose
of providing the Company with certain strategic and financial advice and support
services, as more fully described in Exhibit A attached hereto, (the
“Services”); and

WHEREAS, the Company wishes to engage Danforth on the terms and conditions set
forth herein.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which are hereby acknowledged, the Parties agree
and covenant as follows.

 

1.

Services of Consultant. Danforth will assist the Company with matters relating
to the Services. The Services are more fully described in Exhibit A attached
hereto. Danforth and the Company will review the Services on a monthly basis to
prioritize and implement the tasks listed on Exhibit A.

 

2.

Compensation for Services. In full consideration of Danforth’s full, prompt and
faithful performance of the Services, the Company shall compensate Danforth a
consulting fee more fully described in Exhibit A (the “Consulting Fee”).
Danforth shall, from time to time, but not more frequently than twice per
calendar month invoice the Company for Services rendered and undisputed amounts
in such invoice will be paid upon fifteen (15) days of receipt. Each month the
Parties shall evaluate jointly the current fee structure and scope of Services.
Danforth reserves the right to an annual increase in consultant rates of up to
4%, effective January 1 of each year. Upon termination of this Agreement
pursuant to Section 3, no compensation or benefits of any kind as described in
this Section 2 shall be payable or issuable to Danforth after the effective date
of such termination. In addition, the Company will reimburse Danforth for
reasonable out-of-pocket business expenses, including but not limited to travel
and parking, incurred by Danforth in performing the Services hereunder, upon
submission by Danforth of supporting documentation reasonably acceptable to the
Company. Any such accrued expenses in any given three (3) month period that
exceed one thousand dollars ($1,000) shall be submitted to the Company for its
prior written approval.

 

1



--------------------------------------------------------------------------------

3.

Term and Termination. The term of this Agreement will commence on the Effective
Date and will continue through the anniversary of such date in the next calendar
year (the “Term”). This Agreement may be extended for an additional period by
mutual written agreement. This Agreement may be terminated by either Party
hereto: (a) with Cause (as defined below), upon thirty (30) days prior written
notice to the other Party; or (b) without cause upon sixty (60) days prior
written notice to the other Party. For purposes of this Section 3, “Cause” shall
include: (i) a breach of the terms of this Agreement which is not cured within
thirty (30) days of written notice of such default or (ii) the commission of any
act of gross negligence, willful misconduct, fraud, embezzlement or deliberate
disregard of a rule or policy of the Company.

 

4.

Time Commitment. Danforth will devote such time to perform the Services under
this Agreement as may reasonably be required.

 

5.

Place of Performance. Danforth will perform the Services at such locations upon
which the Company and Danforth may mutually agree. Danforth will not, without
the prior written consent of the Company, perform any of the Services at any
facility or in any manner that might give anyone other than the Company any
rights to or allow for disclosure of or unauthorized access to any Confidential
Information (as defined below).

 

6.

Compliance with Policies and Guidelines. Danforth will perform the Services in
accordance with all rules or policies adopted by the Company that the Company
discloses in writing to Danforth.

 

7.

Confidential Information. Danforth acknowledges and agrees that during the
course of performing the Services, the Company may furnish, disclose or make
available to Danforth information, including, but not limited to, material,
compilations, data, formulae, models, patent disclosures, procedures, processes,
business plans, projections, protocols, results of experimentation and testing,
specifications, strategies and techniques, and all tangible and intangible
embodiments thereof of any kind whatsoever (including, but not limited to, any
apparatus, biological or chemical materials, animals, cells, compositions,
documents, drawings, machinery, patent applications, records and reports), which
is owned or controlled by the Company and is marked or designated as
confidential at the time of disclosure or is of a type that is customarily
considered or can reasonably be considered to be confidential information
(collectively the “Confidential Information”). For the avoidance of doubt, any
and all Inventions are deemed to be Confidential Information. Danforth
acknowledges that the Confidential Information and any part thereof are the
exclusive property of the Company. Danforth agrees that Confidential Information
shall not be disclosed to any third party without first obtaining the written
consent of the Company and that Danforth shall not use any Confidential
Information except as reasonably necessary to perform Services. Danforth further
agrees to take all practical steps to ensure that the Confidential Information,
and any part thereof, shall not be disclosed or issued to its affiliates, agents
or employees, except on like terms of confidentiality. The above provisions of
confidentiality shall apply for a period of five (5) years from termination or
expiration of this Agreement.

 

2



--------------------------------------------------------------------------------

8.

Intellectual Property. Danforth agrees that all ideas, inventions, discoveries,
creations, manuscripts, properties, innovations, modifications, improvements,
know-how, inventions, designs, developments, apparatus, techniques, methods,
formulae, strategies, models, plans, forms, documents, notes, reports and other
work product and materials that Danforth conceives, makes, develops or improves
as a result of performing the Services, whether or not reduced to practice and
whether or not patentable, alone or in conjunction with any other party and
whether or not at the request or upon the suggestion of the Company (all of the
foregoing being hereinafter collectively referred to as the “Inventions”), shall
be the sole and exclusive property of the Company. Danforth hereby agrees in
consideration of the Company’s agreement to engage Danforth and pay compensation
for the Services rendered to the Company and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged that
Danforth shall not, without the prior written consent of the Company, directly
or indirectly, consult for, or become an employee of, any company which conducts
business in the Field of Interest anywhere in the world. As used herein, the
term “Field of Interest” shall mean the research, development, manufacture
and/or sale of the products resulting from the Company’s technology or
technology substantially similar to the Company’s technology. The limitations on
competition contained in this Section 9 shall continue during the time that
Danforth performs any Services for the Company, and for a period of three
(3) months following the termination of any such Services that Danforth performs
for the Company. If any part of this section should be determined by a court of
competent jurisdiction to be unreasonable in duration, geographic area, or
scope, then this Section 9 is intended to and shall extend only for such period
of time, in such area and with respect to such activity as is determined to be
reasonable. Except as expressly provided herein, nothing in this Agreement shall
preclude Danforth from consulting for or being employed by any other person or
entity.

 

9.

Non Solicitation. All personnel representing Danforth are contracted agents of
Danforth. As such, they are obligated to provide the Services to the Company and
are obligated to Danforth under confidentiality, non-compete, and
non-solicitation agreements. Danforth shall ensure that all such personnel
comply with all obligations imposed on Danforth under this Agreement, and any
breach of any such obligations by any such personnel shall be deemed a breach by
Danforth of its obligations under this Agreement, and Danforth shall be
responsible and liable for any breach of any such obligations by any such
personnel. Accordingly, they are not retainable as employees or contractors by
the Company and the Company hereby agrees not to solicit, hire or retain their
services for so long as they are contracted agents of Danforth and for two
(2) years thereafter. Should the Company violate this restriction, it agrees to
pay Danforth liquidated damages equal to thirty percent (30%) of the employee’s
starting annual base salary and target annual bonus for each Danforth contracted
agent hired by the Company in violation of this Agreement, plus Danforth’s
reasonable attorneys’ fees and costs incurred in enforcing this agreement should
the Company fail or refuse to pay the liquidated damages amount in full within
thirty (30) days following its violation.

 

3



--------------------------------------------------------------------------------

10.

Placement Services. In the event that Danforth refers a potential employee to
the Company in response to a written request from the Company for such referral
and that individual is hired, Danforth shall receive a fee equal to twenty
percent (20%) of the employee’s starting annual base salary and target annual
bonus. This fee is due and owing whether an individual is hired, directly or
indirectly on a permanent basis or on a contract or consulting basis by the
Company, as a result of Danforth’s efforts within one (1) year of the date such
applicant is submitted by Danforth to the Company. Fifty percent (50%) of such
payment is due within thirty (30) days of the employee’s start date, and the
other fifty percent (50%) of such payment is due six (6) months after the
employee’s start date, but only if such employee remains employed by the Company
at that time.

 

11.

No Implied Warranty. Except for any express warranties stated herein, the
Services are provided on an “as is” basis, and the Company disclaims any and all
other warranties, conditions, or representations (express, implied, oral or
written), relating to the Services or any part thereof. Further, in performing
the Services Danforth is not engaged to disclose illegal acts, including fraud
or defalcations, which may have taken place. The foregoing notwithstanding,
Danforth will promptly notify the Company if Danforth becomes aware of any such
illegal acts during the performance of the Services. Because the Services do not
constitute an examination in accordance with standards established by the
American Institute of Certified Public Accountants (the “AICPA”), Danforth is
precluded from expressing an opinion as to whether financial statements provided
by the Company are in conformity with generally accepted accounting principles
or any other standards or guidelines promulgated by the AICPA, or whether the
underlying financial and other data provide a reasonable basis for the
statements.

 

12.

Indemnification. Each Party hereto agrees to indemnify and hold the other Party
hereto, its directors, officers, agents and employees harmless against any claim
based upon circumstances alleged to be inconsistent with such Party’s
representations and/or warranties contained in this Agreement. Further, the
Company shall defend, indemnify and hold harmless Danforth and any of its
subcontractors against any claims, losses, damages or liabilities (or actions in
respect thereof) of any third parties against them to the extent that they arise
directly out of or are directly based on the Services performed hereunder,
except for any such claims, losses, damages, liabilities or actions arising out
of any breach of this Agreement by, or any negligence, gross negligence or
willful misconduct of, Danforth or any of its subcontractors. The Company will
endeavor to add Consultant and any applicable subcontractor to its insurance
policies as additional insureds.

The indemnifying party’s obligations hereunder are conditioned on (a) the party
seeking indemnification providing prompt written notice thereof and reasonable
cooperation, information, and assistance in connection therewith and (b) it
having sole control and authority to defend, settle or compromise such claim.
The indemnifying party shall not be responsible for any settlement it does not
approve in writing.

 

4



--------------------------------------------------------------------------------

13.

Independent Contractor. Danforth is not, nor shall Danforth be deemed to be at
any time during the term of this Agreement, an employee of the Company, and
therefore Danforth shall not be entitled to any benefits provided by the Company
to its employees, if applicable. Danforth’s status and relationship with the
Company shall be that of an independent contractor and consultant. Danforth
shall not state or imply, directly or indirectly, that Danforth is empowered to
bind the Company without the Company’s prior written consent. Nothing herein
shall create, expressly or by implication, a partnership, joint venture or other
association between the parties. Danforth will be solely responsible for payment
of all charges and taxes arising from his or her relationship to the Company as
a consultant.

 

14.

Records. Upon termination of Danforth’s relationship with the Company, Danforth
shall deliver to the Company any property or Confidential Information of the
Company relating to the Services which may be in its possession including
products, project plans, materials, memoranda, notes, records, reports,
laboratory notebooks, or other documents or photocopies and any such information
stored using electronic medium.

 

15.

Notices. Any notice under this Agreement shall be in writing (except in the case
of verbal communications, emails and teleconferences updating either Party as to
the status of work hereunder) and shall be deemed delivered upon personal
delivery, one day after being sent via a reputable nationwide overnight courier
service or two days after deposit in the mail or on the next business day
following transmittal via facsimile. Notices under this Agreement shall be sent
to the following representatives of the Parties:

 

If to the Company: Name:   Adam Gridley Title:   President and CEO Address:  
830 Winter Street, 3rd Floor   Waltham, Massachusetts 02451 Phone:   Facsimile:
  E-mail:   If to Danforth: Name:   Gregg Beloff Title:   Managing Director
Address:   91 Middle Road   Southborough, MA 01772 Phone:   E-mail:  

 

16.

Assignment and Successors. This Agreement may not be assigned by a Party without
the consent of the other which shall not be unreasonably withheld, except that
each Party may assign this Agreement and the rights, obligations and interests
of such Party, in whole or in part, to any of its Affiliates, to any purchaser
of all or substantially all of its

 

5



--------------------------------------------------------------------------------

  assets or to any successor corporation resulting from any merger or
consolidation of such Party with or into such corporation. This Agreement will
be binding upon, and inure to the benefit of, the successors, representatives,
and permitted assigns of the parties.

 

17.

Force Majeure. Neither Party shall be liable for failure of or delay in
performing obligations set forth in this Agreement, and neither shall be deemed
in breach of its obligations, if such failure or delay is due to natural
disasters or any causes beyond the reasonable control of such Party. In the
event of such force majeure, the Party affected thereby shall promptly notify
the other Party and use reasonable efforts to cure or overcome the same and
resume performance of its obligations hereunder.

 

18.

Headings. The Section headings are intended for convenience of reference only
and are not intended to be a part of or to affect the meaning or interpretation
of this Agreement.

 

19.

Integration; Severability. This Agreement is the sole agreement with respect to
the subject matter hereof and shall supersede all other agreements and
understandings between the Parties with respect to the same. If any provision of
this Agreement is or becomes invalid or is ruled invalid by any court of
competent jurisdiction or is deemed unenforceable, it is the intention of the
Parties that the remainder of the Agreement shall not be affected.

 

20.

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Massachusetts, excluding choice of law
principles. The Parties agree that any action or proceeding arising out of or
related in any way to this Agreement shall be brought solely in a Federal or
State court of competent jurisdiction sitting in the Commonwealth of
Massachusetts.

 

21.

Counterparts. This Agreement may be executed in counterparts, each of which will
be deemed an original, but all of which together will constitute one agreement.

If you are in agreement with the foregoing, please sign where indicated below,
whereupon this Agreement shall become effective as of the Effective Date.

 

DANFORTH ADVISORS, LLC     HISTOGENICS CORPORATION By:  

/s/ Gregg Beloff                                                 

    By:  

/s/ Adam Gridley                                        

Print Name:   Gregg Beloff                                   
                          Print Name:   Adam
Gridley                                                  Title:   Managing
Director     Title:   President & CEO Date:   December 21, 2018     Date:  
December 21, 2018

 

6



--------------------------------------------------------------------------------

EXHIBIT A

Description of Services and Schedule of Fees

Danforth will perform mutually agreed to finance, accounting and other
administrative functions which are necessary to support the achievement of the
Company’s strategic and financial objectives, and the management of the
Company’s business.

Services:

Danforth will provide the Company the following support as mutually agreed upon
by the parties:

CFO Services:

 

  •  

Participate in financing activities

 

  •  

Ensure compliance with SEC filing and other regulatory requirements

 

  •  

Support investor relations activities

 

  •  

Oversee the finance and accounting functions

 

  •  

Board, Audit, Compensation, and Corporate Governance committee meeting
preparation, support and attendance

 

  •  

Other CFO services, as needed/requested:

 

  •  

Strategic business planning

 

  •  

Finance support for operational planning

 

  •  

Supplier contract negotiation and cost reduction planning

 

  •  

Corporate and business development/licensing support

 

  •  

Financial modeling, planning and analysis

 

  •  

Strategic opportunity assessment

 

  •  

Stock option plan management

 

  •  

Capitalization table management

CFO services will be provided by Jonathan Lieber, Managing Director.
Mr. Lieber’s initial time commitment will be 20 hours per week, on average. The
Parties recognize that the initial time commitment may need to change over time,
and agree to discuss any changes in good faith.

Fees:

CFO: Jonathan Lieber            $350 per hour

 

7